 Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.1 Filed 06/24/21 Page 1 of 14




                       UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF MICHIGAN


DOUGLAS MILCZAK,
                                                     Case No. 21-cv-
                     Plaintiff,                      Hon.
v.

GENERAL MOTORS, LLC,

                   Defendant.
_________________________________/
ERIC STEMPIEN (P58703)
STEMPIEN LAW, PLLC
Attorneys for Plaintiff
38701 Seven Mile Road, Suite 130
Livonia, MI 48152
(734)744-7002
eric@stempien.com
_________________________________/

                       COMPLAINT AND JURY DEMAND

        Plaintiff, Douglas Milczak, by and through his attorneys, Stempien Law,

PLLC, hereby complains against Defendant General Motors, LLC, and in support

thereof states:

     1. Plaintiff Douglas Milczak (“Milczak” or “Plaintiff”) is a resident of the City

        of Allen Park, Wayne County, Michigan.

     2. Defendant General Motors, LLC (“GM” or “Defendant”) is a foreign limited

        liability company with its principal place of business located in the City of

        Detroit, Wayne County, Michigan.
                                           1
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.2 Filed 06/24/21 Page 2 of 14




 3. This is an action brought under the Age Discrimination in Employment Act

    (“ADEA”).

 4. Jurisdiction is vested upon this Court for Plaintiff’s claims pursuant to 29 USC

    §623 and 28 USC §1331.

 5. Plaintiff has exhausted all administrative remedies and received a Final

    Agency Decision from the Equal Employment Opportunity Commission

    (“EEOC”) on or about April 21, 2021.

 6. The events giving rise to this cause occurred in the Eastern District of

    Michigan.

                        GENERAL ALLEGATIONS

 7. Plaintiff became employed as a Senior Manufacturing Engineer with GM in

    or around August 1994.

 8. In or around May 2016, Plaintiff moved from GM’s Central Office to GM’s

    Detroit-Hamtramck plant, working in a Mechanical Engineering Plant

    position.

 9. While employed at the Detroit-Hamtramck plant, Plaintiff reported to Mike

    Lazaroff (“Lazaroff”) until about July 2019.




                                        2
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.3 Filed 06/24/21 Page 3 of 14




                       Defendant’s Harassment of Plaintiff

 10.Throughout the time Plaintiff reported to Lazaroff, Lazaroff displayed

    intimidating, demeaning, and harassing behavior toward older employees,

    including Plaintiff.

 11.Lazaroff would harass Plaintiff by calling him names, such as “old f***er,”

    “old fart,” “my bitch,” “dickhead,” and “mother***er,” in front of Plaintiff’s

    coworkers.

 12.Lazaroff also continually threatened to remove Plaintiff from the plant.

 13.By way of example of Lazaroff’s harassing behavior, on or about June 25,

    2019, Plaintiff discussed an idea to save GM money, and Lazaroff responded,

    “Just drop it, you old f***er. You will never get paid for this,” referring to

    GM’s payout program for cost-saving ideas.

 14.To this day, Plaintiff has not been monetarily recognized for multiple cost-

    saving ideas that he initiated while at GM’s Detroit-Hamtramck plant, which

    amount to approximately $6 million in cost-savings for GM.

 15.Plaintiff discussed how Lazaroff’s behavior affected him, but Lazaroff

    continued to harass him in front of his coworkers.

 16.Plaintiff also discussed Lazaroff’s behavior with both Lazaroff’s boss, Jim

    Donlin    (“Donlin”),    and    Detroit-Hamtramck’s      Human     Resources




                                       3
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.4 Filed 06/24/21 Page 4 of 14




    Representative, Sean Tacket (“Tacket”). Both Donlin and Tacket failed to

    correct Lazaroff’s behavior.

 Lazaroff Transfers Plaintiff to Another Position in Retaliation, Resulting in
                             Further Harassment

 17.A few days before Detroit-Hamtramck shut down for Christmas break in

    December 2018, Lazaroff informed Plaintiff that he was being transferred to

    the General Assembly Maintenance Lead position, providing him only three

    days to train under the employee leaving the position, which was further

    limited by the fact the employee leaving still had to maintain the plant during

    Plaintiff’s training.

 18.Shortly after Plaintiff was transferred to the Maintenance Lead job position,

    GM’s skilled trades employees began harassing Plaintiff. Plaintiff reported

    the age-based harassment to his supervisors, but neither Lazaroff nor Donlin

    provided any solutions or support and took no action to stop the harassment.

 19.In or around January 2019, Plaintiff started experiencing escalated stress

    symptoms, such as migraine headaches, fatigue, stomach problems, and

    anxiety.

 20.On or about May 21, 2019, Plaintiff finally had a meeting with Lazaroff and

    a few of the skilled trades employees. During this meeting, Lazaroff sided

    with the trades and provided Plaintiff with no support.



                                       4
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.5 Filed 06/24/21 Page 5 of 14




 21.On or about May 22, 2019, Plaintiff found a picture in the breakroom showing

    a mouse dead in a mousetrap and several mice lined-up behind it to have

    nonconsensual sex with the mouse. Plaintiff’s name was labeled on the

    trapped mouse, and the skilled trades were labeled on the lined-up mice. The

    bottom of the picture read, “When you’re down and out, everyone wants to

    screw you.”

 22.Plaintiff reported the mouse picture to Lazaroff, to which Lazaroff responded

    that he might report it to GM’s Human Resources Department.

 23.Plaintiff reported the incident to GM’s Human Resources Department

    himself, but Human Resources refused to provide Plaintiff with its policies

    and procedures for harassment investigations.

 24.During Human Resources’ investigation of the mouse picture, Plaintiff

    learned that GM’s anti-harassment training for the skilled trades was only a

    twenty-minute presentation while the anti-harassment training for salaried

    workers was two classes for one to two hours each.

 25.Throughout the summer of 2019, the skilled trades employees further harassed

    Plaintiff, saying they were upset about the Human Resources’ investigation.

 26.On or about June 27, 2019, GM’s Human Resources informed Plaintiff that

    its investigation was closed and that it would be taking no further action.




                                       5
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.6 Filed 06/24/21 Page 6 of 14




  Defendant Transfers Plaintiff’s Position Again and Replaces Him with a
                Younger and Less Experienced Employee

 27.On or about July 10, 2019, Plaintiff emailed Donlin asking for support to

    request Human Resources to take further steps in its harassment investigation.

 28.A few hours after this email, Lazaroff told Plaintiff that he could handle

    General Assembly by himself and Plaintiff would be reassigned to the

    CT6/Omega Body Shop Maintenance in a few weeks.

 29.The following day, Plaintiff could not work due to a stress-induced headache.

    In retaliation for Plaintiff calling in sick, Lazaroff expedited the timeline for

    Plaintiff to start in Body Shop Maintenance.

 30.On or about July 15, 2019, Plaintiff discovered a younger and less experienced

    employee was taking his position in General Assembly, demonstrating that

    Lazaroff’s statement that he would be assuming Plaintiff’s General Assembly

    position was false and a pretext for age discrimination.

 31.While in Body Shop Maintenance, Plaintiff reported to Damon Ferraiuolo

    (“Ferraiuolo”), who similarly did not train Plaintiff or provide him with

    assignments, which resulted Plaintiff losing opportunities for overtime and

    further escalated Plaintiff’s stress and anxiety.




                                        6
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.7 Filed 06/24/21 Page 7 of 14




  Defendant Punishes Plaintiff for Attendance Based on His Stress-Induced
                                 Headaches

 32.On or about August 8, 2019, Ferraiuolo had Plaintiff meet with Donlin,

    Tacket, and Jason McKelvey (“McKelvey”), who was the Body Shop Area

    Manager.

 33.During this meeting, the above-named GM employees provided Plaintiff with

    an attendance memo, reprimanding him for calling-in sick the same day of a

    missed shift on days he was experiencing stress-induced headaches.

 34.In this meeting, Plaintiff also informed Tacket of Lazaroff’s harassment, but

    Tacket refused to take any steps toward remediation, stating he needed an

    email from Plaintiff to take any steps.

 35.In further retaliation, Plaintiff was also informed during the August 8, 2019

    meeting that he was going to be moved to second shift, to which Plaintiff

    stated that this would increase his stress and detrimentally affect his marriage

    and personal life. Plaintiff further requested for GM move one of its Contract

    Site Employees or younger Paint Shop Maintenance employees to second

    shift instead, but Plaintiff was moved to second shift anyway.

 36.Plaintiff’s move to second shift affected his stress and associated symptoms

    as well as opportunities for overtime.




                                        7
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.8 Filed 06/24/21 Page 8 of 14




  37.Because of this attendance memo, Plaintiff applied and was conditionally

     approved for intermittent leave under the Family Medical Leave Act

     (“FMLA”).

  38.Based on harassment Plaintiff observed from Lazaroff and Ferraiuolo toward

     another employee for taking FMLA, however, Plaintiff feared further

     harassment and reprimand if he were to use FMLA leave for his stress-induced

     headaches. Thus, Plaintiff has not used any FMLA leave for fear of retaliation,

     harassment, and reprimand.

  39.In or around December 2019, Plaintiff was informed by a Human Resources

     Representative that GM did not have a written attendance policy for salary

     employees. Further, other GM salaried employees called in sick the same day

     of their missed shift without receiving a similar memo, and thus, the August

     8, 2019 attendance memo was directed solely at Plaintiff.

Defendant Announces Detroit-Hamtramck Plant Will Shut Down and Promises
  to Transfer Employees, but Selects Younger, Less Qualified Employees for
                Positions in Plaintiff’s Preferred Locations

  40.In or around November 2018, Defendant announced it was closing the

     Detroit-Hamtramck with no other product lines planned.

  41.In late-2019, Defendant announced it was going to retool the Detroit-

     Hamtramck plant for the manufacture of electric vehicles.




                                        8
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.9 Filed 06/24/21 Page 9 of 14




 42.Following Defendant’s November 2018 announcement, GM announced that

    its Human Resources department would be available to assist affected

    employees in finding new positions within GM.

 43.Plaintiff stated that his preference was to stay at the Detroit-Hamtramck plant

    after closing, or to transition to Romulus or Toledo in order to avoid relocating

    for family reasons.

 44.Throughout the process of transferring Detroit-Hamtramck employees,

    Defendant selected younger, less experienced employees to fill positions that

    Plaintiff was qualified for at his preferred GM sites.

 45.Further, Donlin retaliated against Plaintiff by blocking him from successfully

    transferring to the Romulus site as a Maintenance Lead.

 46.Additionally, Defendant’s Human Resources representative Jason Williams

    (“Williams”) informed Plaintiff that GM did not have a preferred resume

    format, but Plaintiff later learned Williams misinformed him and that GM

    had both a preferred resume format and a slide presentation about job

    searching that Williams did not provide to Plaintiff.

 47.After Human Resources failed to find a position for Plaintiff at his preferred

    sites, on or about January 28, 2020, Plaintiff did his own search and accepted

    a position at Defendant’s Warren site with the understanding that Plaintiff

    would be assigned to the Detroit-Hamtramck retooling project.


                                        9
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.10 Filed 06/24/21 Page 10 of 14




  48.Plaintiff’s Warren position had him physically located at the Detroit-

     Hamtramck plant, and in or about August 2020, Plaintiff arrived at his Detroit-

     Hamtramck desk to find a disturbing printed image of an old man with his

     eyes poked out.

  49.Similarly, a few months later, Plaintiff found a Michael Jackson’s Greatest

     Hits CD placed on his Detroit-Hamtramck desk.

  Defendant Continues to Retaliate Against Plaintiff in Denying Him Proper
                               Compensation

  50.Defendant’s retaliation and harassment also affected Plaintiff’s compensation.

  51.In or about February 2018, Plaintiff’s performance was reviewed for 2017,

     and he received a below average percent increase in salary, despite his

     numerous contributions to the Detroit-Hamtramck plant including

     approximately $6 million in manufacturing cost savings.

  52.During the February 2018 review, younger Detroit-Hamtramck employees

     with less experience and fewer cost-saving contributions received higher

     percent raises than Plaintiff.

  53.In or about February 2019, Plaintiff’s performance was reviewed for 2018,

     and he received a below average percent increase in salary, the lowest percent

     increase he ever received during his entire career with Defendant.

  54.Prior to Plaintiff’s review, he was told that his $6 million in cost-saving

     contributions would be recognized in 2019, but this was untrue.
                                       10
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.11 Filed 06/24/21 Page 11 of 14




  55.After his review, Donlin claimed Defendant now had a condition for salaried

     compensation where increases were based on managing hourly production

     employees. Plaintiff, however, did manage hourly Skilled Trades and

     Contractor Trades, which was not considered in his compensation review.

  56.In or about February 2020, Plaintiff’s performance was reviewed for 2019,

     and he again received a below average percent increase in salary.

  Plaintiff Files a Charge of Discrimination with the Michigan Department of
     Civil Rights and Equal Employment Opportunity Commission Against
                                    Defendant

  57.On or about December 11, 2019, Plaintiff filed a charge of discrimination with

     the EEOC and Michigan Department of Civil Rights (“MDCR”) against

     Defendant for its conduct outlined above.

  58.In his charge, Plaintiff asserted discrimination and harassment based on his

     age and retaliation based on engaging in protected activities in reporting the

     discrimination and harassment.

  59.On or about April 21, 2021, Plaintiff received a Right to Sue letter from the

     EEOC.

                            COUNT I
                VIOLATION OF THE ADEA (29 USC §623)
                      AGE DISCRIMINATION

  60.Plaintiff hereby incorporates by reference all previous paragraphs of this

     Complaint as if fully set forth herein.


                                        11
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.12 Filed 06/24/21 Page 12 of 14




  61.Plaintiff is a member of the protected class because he was over the age of 40

     at the time Defendant started discriminating, harassing and retaliating against

     him.

  62.Plaintiff was subject to adverse employment action when he was not

     monetarily recognized for his cost-saving contributions, was transferred to

     multiple positions within days-notice, was replaced by younger and less

     experienced employees, was not provided job opportunities at his preferred

     GM sites where younger and less experienced employees were transferred

     into positions he was experienced in, was provided no support to transfer to

     his preferred GM sites, and received below-average compensation increases.

  63.Plaintiff’s age was a significant and motivating factor in the adverse

     employment actions taken against him.

  64.In addition, the comments of Plaintiff’s supervisors and the harassment from

     his co-workers show a policy and/or practice of disfavoring older employees.

  65.As a direct and proximate result of Defendant’s violations, Plaintiff has

     sustained damages, including, but not limited to, lost past and future wages,

     lost past and future employment benefits, loss of earning capacity, emotional

     distress, and attorney fees.




                                       12
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.13 Filed 06/24/21 Page 13 of 14




                         COUNT II
                   VIOLATION OF THE ADEA
          HOSTILE WORK ENVIRONMENT (HARASSMENT)

  66.Plaintiff hereby incorporates by reference all previous paragraphs of this

     Complaint as if fully set forth herein.

  67.Plaintiff is a member of a protected class because he was over the age of 40

     at the time of the subject harassment.

  68.Plaintiff was subject to unwelcome verbal conduct, including but not limited

     to the verbal conduct more fully described above.

  69.The unwelcome verbal conduct was based on Plaintiff’s age.

  70.The unwelcome verbal conduct had the purpose and/or effect of interfering

     with Plaintiff’s work environment.

  71.As a direct and proximate result of Defendant’s violations, Plaintiff has

     suffered damages as fully set forth in paragraph 65 of this Complaint.

                            COUNT III
               VIOLATION OF THE ADEA - RETALIATION

  72.Plaintiff hereby incorporates by reference all previous paragraphs of this

     Complaint as if fully set forth herein.

  73.Plaintiff is a member of a protected class because he was over the age of 40

     at the time of the subject retaliation.

  74.Plaintiff was subject to retaliation such as discipline, job duty changes, and

     reduced compensation, as more fully described above.
                                         13
Case 2:21-cv-11484-GAD-KGA ECF No. 1, PageID.14 Filed 06/24/21 Page 14 of 14




   75.The retaliation was based on Plaintiff’s protected activity of reporting

      harassment and discrimination.

   76.As a direct and proximate result of Defendant’s violation, Plaintiff has

      suffered damages as fully set forth in paragraph 65 of this Complaint.

   WHEREFORE, Plaintiff Douglas Milczak prays that this Honorable Court enter

a judgment in his favor against Defendant General Motors, LLC in an amount that

this Court deems fair and just, plus costs, interest and attorney fees.

                                  JURY DEMAND

      Plaintiff Douglas Milczak hereby demands a trial by jury of the within cause.


                                               STEMPIEN LAW, PLLC


                                               /s/ Eric Stempien
                                               By: Eric Stempien (P58703)
                                               Attorney for Plaintiff
Dated: June 24, 2021




                                          14
